Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status

2.	This communication is in response to the Requirement For Restriction/Election filed on 09.04.2020. The Examiner notes that the Requirement for Restriction/Election filed on 09.04.2020 was incorrect; therefore, the Requirement for Restriction/Election is vacated in view of this new Office Action. 

Upon further review the following action is deemed merited. The examiner regrets the delayed prosecution of the claims.
Oath/Declaration

3.	The Applicants’ oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement

4.	As required by M.P.E.P.  609(C), the Applicant’s submission of the Information Disclosure Statement (IDS) dated 01.13.2020 is acknowledged by the Examiner. The cited references have been considered in the examination of the claims. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed, signed and dated by the Examiner is attached to the instant Office action.
Priority / Filing Date

5.	Applicants’ claim for priority of US Application filed on 09.27.2016 is acknowledged. The Examiner takes the US Application date of 09.27.2016 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receive an update to a distributed ledger maintained at one or more peer systems, the update being associated with an event involving an asset tracked by the distributed ledger; 

Limitation 2: determine a state of the asset based on the update and on a first element of asset data associated with the asset, and store status data identifying the asset state within a portion of the memory; 

Limitation 3: receive a request for the asset state from a device via the communications interface; 

Limitation 4: transmit a response to the request that includes the asset state, the response being generated and transmitted a recordation of the update onto the distributed ledger by the one or more peer systems.
an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Receive an update to a distributed ledger maintained at one or more peer systems, the update being associated with an event involving an asset tracked by the distributed ledger; determine a state of the asset based on the update and on a first element of asset data associated with the asset, and store status data identifying the asset state within a portion of the memory; receive a request for the asset state from a device via the communications interface; transmit a response to the request that includes the asset state, the response being generated and transmitted a recordation of the update onto the distributed ledger by the one or more peer systems (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been identified by the Federal Circuit as an abstract idea (see Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receive an update to a distributed ledger maintained at one or more peer systems, the update being associated with an event involving an asset tracked by the distributed ledger; determine a state of the asset based on the update and on a first element of asset data associated with the asset, and store status data identifying the asset state within a portion of the memory; receive a request for the asset state from a device via the communications interface; transmit a response to the request that includes the asset state, the response being generated and transmitted a recordation of the update onto the distributed ledger by the one or more peer systems, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 24, 35, and 43, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a communication interface and a memory for processing network architecture) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the communication interface and the memory
reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 24, 35, and 43, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “receive, determine, transmit”, and etc. The per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 25-34 and 36-42 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.

Viewed as a whole, these additional claim elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claims integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).


Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,565,570. Although the claims at issue are not identical, they are not the clams are directed to the same invention.

For example: the mapping of claim 24 of the immediate application to claim 1 of the patent follows:

Immediate Application
Patent No. 10,565,570
Claim 24: An apparatus, comprising: a communications interface; a memory storing instructions; and at least one processor coupled to the memory and the communications interface, the at least one processor being configured to execute the instructions to: receive, via the communications interface, an update to a distributed ledger maintained at one or more peer systems, the update being associated with an event involving an asset tracked by the distributed ledger; determine a state of the asset based on the update and on a first element of asset data associated with the asset, and store status data identifying the asset state within a portion of the memory; receive a request for the asset state from a device via the communications interface; and transmit, to the device via the a response to the request that includes the asset state, the response being generated and transmitted to the device prior to a recordation of the update onto the distributed ledger by the one or more peer systems.
Claim 1: A system, comprising: a non-transitory machine readable storage medium storing a database identifying a plurality of assets, the storage medium further storing a set of computer program instructions; and a processor coupled to the storage medium, the processor executing the computer program instructions to perform the steps of: receiving ledger data from at least one of a plurality of peer systems, the peer systems being in communication with the system across a communications network, and the ledger data comprising one or more ledger blocks of a distributed electronic ledger maintained at the peer systems; based on the ledger data, generating first elements of asset data associated with corresponding ones of the assets, and storing the first elements of asset data within the database; receiving a .


Claim Rejections - 35 USC § 103

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al., Pub. No.: US 2018/0299878 further in view of Boyle et al., Pub. No.: US 2015/0081567.

As per claim 24, Cella discloses a communication interface; a memory storing instructions [see at least FIG. 220 via network communication system]; and at least one processor coupled to the memory and the communications interface, the at least one processor being configured to execute the instructions [see at least ¶0204 and ¶0234] to: 

see at least FIG. 20 via updated streamed sensor data processing]; 

determine a state of the asset based on the update and on a first element of asset data associated with the asset [see at least ¶0010 (e.g. analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system)], and store status data identifying the asset state within a portion of the memory [see at least the abstract (e.g. status parameter)]; 

receive a request for the asset state from a device via the communications interface [see at least 0605 (e.g. user request), and ¶01240 (human requests for additional data)]; and 

transmit, to the device via the communications interface, a response to the request that includes the asset state [see at least the abstract (e.g. an analysis response circuit structured to adjust a process utilizing the processing asset in response to the status parameter)], the response being generated and transmitted to the device prior to a see at least ¶0650 and ¶0731].

Boyle, on the other hand, discloses an electronic request from the buyer to the authentication authority over the network to obtain a seller's address. When using encryption and decryption techniques, the request can also include a request for the seller's public key. When using relayed communications, such as when a party cannot be directly addressed, the request can also include a request for an address of a dynamic relay to connect the buyer and seller. Sending the digital token to the seller from the buyer can be performed on a peer-to-peer (p2p) network over the Internet, WiFi, or a local area wireless network or by using NFC techniques. The electronic request can be sent using SSL, DDS, TLS transmission protocols and the like. The request from the buyer to the authentication authority over the network can also include a request for a network addressability status of the seller and an on-off status of the seller to establish a direct p2p connection between the buyer and seller [see at least ¶0017]. 

Boyle also discloses that the transaction authority validates the digital token and generates a new token to update ownership of the token to the seller. The new token is then sent from the transaction authority to the seller. When the party (parties) cannot be directly addressed, the new token see at least ¶0020].

Boyle further discloses ion order to validate the transaction, the transaction authority can compare the submitted digital token to a token exchange file in the transaction authority and respond with a notice regarding the validity status of the digital token. For example, the response can include a notice that the digital token is invalid when an identifier of the digital token is not found in the token exchange file. Similarly, the response can include a notice that the digital token is out of date when the identifier of the digital token is found in the token exchange file but the digital token has already been exchanged. Likewise, the response can include responding with a notice that the digital token is valid when the identifier of the digital token is found in the token exchange file and the digital token has not already been exchanged [see at least ¶0021].

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Boyle in order to provide provides electronic payments that function like paper cash in a transaction, and secure transactions, exchanges, and conversions of currency and other valuable assets using a single computer or see Boyle: summary of the invention]. 
As per claim 25, Cella discloses wherein the at least one processor is further configured to execute the instructions [see at least ¶0204 and ¶0234] to: 
in response to the receipt of the update, load the first element of asset data from the portion of the memory [see at least FIG. 20 via updated streamed sensor data processing]; 
based on the received request, load the status data from the portion of the memory and generate the response [see at least the abstract (e.g. status parameter)]; and 
transmit the update to the one or more peer computing systems via the communications interface upon transmission of the response to the device [see at least ¶0650 and ¶0731].

As per claim 26, Cella discloses wherein the at least one processor is further configured to execute the instructions to receive, via the communications interface [see at least ¶0204 and ¶0234], ledger data from at least one of the peer systems, the ledger data comprising sequential see at least ¶0210 and ¶0326].

As per claim 27, Cella discloses wherein the at least one processor is further configured to execute the instructions to: generate the first element of the asset data based on the ledger data [see at least ¶0013]; and store the first element of asset data within the portion of the memory [see at least ¶0017].

As per claim 28, Cella discloses wherein the at least one processor is further configured to: obtain a first hash value associated with the portion of the memory from a first one of the sequential elements of the distributed ledger [see at least the abstract]; 

compute a local hash value representative of at least the first element of asset data and the status data maintained within the portion of the memory [see at least ¶0005 (e.g. computing resources and network capabilities)].

As per claim 29, Cella discloses wherein the at least one processor is further configured to execute the instructions [via system 102] to: 

see at least ¶0011]; 

establish a consistency between the second hash value and the local hash value [see at least ¶0709]; 

determine a recordation time associated with the second sequential element based on the corresponding temporal data, and identify a subset of the sequential elements recorded onto the distributed ledger prior to the second sequential element, the subset of the ledger blocks comprising the second sequential element [see at least the abstract and summary of the invention]; and 

generate a second element of asset data associated with the asset based on the subset of the sequential elements, and store the second element of asset data within the portion of the memory, the second element of asset data replacing the first element of asset data [see at least ¶0306,via SGen6-100A.TM. generator].

As per claim 30, Cella discloses the memory stores a database associated with a plurality of assets, and the portion of the memory corresponds to at least a portion of the database [see at least ¶0418, FIFO memory area 5152, and ¶0440, via database server ("RDS") 5930]; 

the apparatus corresponds to a hierarchical database management system; and the database is organized according to a tree structure [see at least ¶0246].

As per claim 33, Cella discloses wherein: the device comprises an application server; the asset comprises an additional device that stores an application program within a corresponding memory; the asset state includes a current version of the application program; and the request includes a request, from the application server, for the current version of the application program stored at the additional device [see at least the rejection of claim 24 above].

As per claim 34, Cella discloses wherein the at least one processor is further configured to: receive a plurality of updates to the distributed ledger via the communications interface; load metadata associated with the asset from the portion of the memory; identify, based on the metadata, a subset see at least the rejection of claim 24 above].

13.	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of Boyle, and further in view of Allen et al., Pub. No.: US 2015/0220928.

As per claims 31 and 32, Cella discloses the distributed ledger comprises a blockchain ledger [see at least ¶0340 and ¶0341]; 

the first element of asset data comprises: an identifier of a prior update to the blockchain ledger that involves the asset [see at least ¶0526 (e.g. instance identifier, and the like)]; 

a time or date stamp associated with the prior update [see at least ¶0298 (e.g. time/date stamps, or associated metadata such as operating parameters, panel conditions, and the like)]; 

and a block number of a ledger block that records the prior update [see at least ¶1972 (e.g. block number and/or the number of packets in flight relative to the number of unacknowledged degrees of freedom of the block)]; and 

see at least ¶0234 (e.g. dedicated processors such as field-programmable gate array ("FPGAs"), digital signal processor ("DSP"), microprocessors, micro-controllers, or a combination thereof)].

Cella does not explicitly disclose a digital currency account. However, Allen discloses a digital currency account [see Allen: abstract and summary of the invention].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Allen in order to provide a fully automated experience for a user, from account sign-up through to funds settlement. Using the platform, a buyer or seller can participate in virtually instantaneous transactions of digital currency [see Allen: summary of the invention].

14.	Claims 35-42 recite similar limitations as claims 24-34, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.

Claim 43 recite similar limitations as claim 24, are therefore rejected under the same rationale, the same basis, the same reasons given, and incorporated herein.
Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 form has been reviewed and considered.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Garcia Ade/Primary Examiner, Art Unit 3627      



                                                                                                                                                                                     /GA/Primary Examiner, Art Unit 3627